Citation Nr: 9916699	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Determination of proper initial disability rating 
assigned the residuals of a fracture of the fifth metatarsal 
of the left foot, currently assigned a noncompensable 
disability evaluation.

4.  Determination of proper initial disability rating 
assigned the residuals of a fracture of the left radial head, 
currently assigned a 10 percent disability evaluation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which granted service connection for 
residuals of a fracture of the fifth metatarsal of the left 
foot and for residuals of a fracture of the left radial head, 
both assigned initial noncompensable ratings.  During the 
pendency of this appeal the RO increased the evaluation of 
the veteran's left radial head disability to 10 percent.

The Board observes that in a May 1997 rating decision, the RO 
denied service connection for a left ankle disorder and for a 
disorder due to an undiagnosed illness manifested by 
headaches.  The veteran's June 1997 VA Form 9 was accepted as 
a Notice of Disagreement at to those issues, and in November 
1997, the RO furnished the veteran a Statement of the Case 
addressing the two service connection issues.  The Board 
observes, however, and as pointed out by the veteran's 
representative, the veteran did not subsequently submit a 
Substantive Appeal as to the service connection issues.  As 
such, these issues are not for consideration by the Board at 
this time.  

FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the fifth metatarsal of the left foot are productive of 
symptomatology that is less than moderate in degree.

2.  The veteran's service-connected residuals of a fracture 
of the left radial head are productive of subjective 
complaints of occasional locking of the left elbow and full 
range of motion, no objective evidence of pain or painful 
motion, and no evidence of nonunion of the radius. 


CONCLUSIONS OF LAW

1.  The initial noncompensable evaluation for residuals of a 
fracture of the fifth metatarsal of the left foot was 
appropriate and criteria for a higher evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (1998).

2.  The initial 10 percent evaluation for residuals of a 
fracture of the left radial head was appropriate and criteria 
for a higher evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that because a challenge to an evaluation 
of a service-connected disability constitutes a well-grounded 
claim, see Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Board finds the claims pertaining to the veteran's service-
connected fractures of the fifth metatarsal of the left foot 
and of the left radial head are well grounded.  The Board 
also finds that the factual issues are properly developed and 
that all evidence necessary for equitable resolution of these 
issues is of record.  In a disagreement with a disability 
rating assigned contemporaneously with a grant of service 
connection, the facts of a particular case may require 
assignment of separate evaluations for separate time periods.  
See Fenderson v. West, 12 Vet. App. at 126.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present includes consideration of the functional 
impairment on the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. 4.10, 4.40, 4.45 (1998).  

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  In addition, if two disability evaluations derived 
from the rating schedule are potentially applicable the 
higher evaluation will be assigned if the disability appears 
to approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.

Residuals of a fracture of the fifth metatarsal of the left 
foot

The RO first granted the veteran entitlement to service 
connection for residuals of a fracture of the fifth 
metatarsal of the left foot by a rating decision in January 
1997.  The RO initially assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  
That rating has remained in effect since then.

Under DC 5284, pertaining to foot injuries, a 10 percent 
rating is warranted for a moderate injury; a 20 percent 
rating is warranted for a moderately severe injury; and a 30 
percent rating is warranted for a severe injury.  Loss of use 
of the foot warrants a 40 percent disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1998).

The Board has also considered the provisions of Diagnostic 
Code 5283 which pertain to the evaluation of malunion or 
nonunion of the tarsal or metatarsal bones.  A 10 percent 
evaluation is warranted if the malunion or nonunion is 
moderate in degree.  A 20 percent evaluation is warranted if 
the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe.  Again, if 
there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a,. Diagnostic Code 
5283 (1998).

Service medical records disclose that in February 1986, the 
veteran sustained a fractured left fifth metatarsal when he 
stumbled on a rock.  Objective findings included the 
following:  pain upon palpation; minimal dorsal displacement 
and swelling; full range of motion; and no ecchymosis or 
edema.  In March 1986, the veteran reported for treatment of 
a possible reinjury to the fifth digit of his left foot.  
Objective findings included the following: no obvious 
deformity; intact neurosensory responses; good color and 
circulation of the fifth digit; and slight pain upon 
palpation.  In October 1988 the veteran reported for 
treatment of left foot pain following a four-and-one-half 
mile combat run.  Objective findings included some pain along 
the fifth left metatarsal but the assessment indicated no 
refracture.  At the time of a May 1990 periodic examination, 
and at the time of the veteran's April 1996 separation 
examination, he reported a history of having sustained a 
fracture of the fifth left toe.  At the May 1990 examination, 
he reported that he had pain in his left foot with cold and 
he only reported the popping of various joints in 1996.  No 
pertinent abnormality related to the fracture of the left 
foot was found on physical examination in 1996. 

On VA examination of the left foot in November 1997, the 
examiner noted that the veteran had full range of motion of 
all toes and no tenderness to palpation or with standing, 
squatting, raising on toes and on heels.  There was no joint 
pain upon motion and no reported additional limitation of 
range of motion or function as a result of pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups. The examiner indicated that there was no 
evidence of edema, instability, weakness, tenderness or the 
like, and no calluses, breakdown or unusual shoe wear.  He 
reported no functional limitations due to the left foot 
injury and no skin or vascular changes.  The veteran had a 
normal gait and function and normal posture on standing, 
squatting, and rising on toes and heels.  X-rays of the left 
foot revealed no evidence of fracture.  The diagnosis was 
status post-[fracture] of the left metatarsal.

As noted, DCs 5283 and 5284 which refer to the foot, are 
potentially applicable here.  However, there is no competent 
medical evidence of malunion or nonunion of the metatarsal 
bones (DC 5283), or of residual injury (DC 5284) of a 
moderate degree that would warrant a 10 percent disability 
evaluation.  The Board finds it to be readily apparent from 
the findings of the November 1997 VA examination, reviewed 
above, that the veteran's left fifth metatarsal fracture has 
healed completely with no objective signs of disability.  The 
Board notes further that there is no medical evidence of loss 
of function due to joint pain or weakness.  Therefore the 
Board further finds no support for a compensable evaluation 
for the veteran's residuals of a fracture of the fifth 
metatarsal of the left foot.  See DC 5284; DeLuca v. Brown, 8 
Vet. App. at 206-207.

Residuals of a fracture of the left radial head

The RO first granted service connection for residuals of a 
fracture of the left radial head by a rating decision in 
January 1997.  The RO initially assigned a noncompensable 
rating pursuant to 38 C.F.R. § 4.71a, DC 5299-5212.  By a 
rating decision in April 1998, the RO increased the rating 
for this disability to 10 percent pursuant to the same DC.  
That evaluation has been in effect since then.

Residuals of a fracture of the left radial head are not 
specifically listed in the rating schedule, therefore, this 
disability must be evaluated by analogy.  See 38 C.F.R. 
§§ 4.20, 4.27 (1998).  When a disability is not listed in the 
diagnostic code the VA assigns a rating pursuant to a code 
provision pertaining to a related disorder for which affected 
functions, anatomical localization and symptomatology are 
similar.  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case evaluation of the veteran's residuals of a 
fracture of the left radial head under 38 C.F.R. § 4.71a, DC 
5299-5212, pertaining to an impairment of the radius, is 
appropriate because this DC pertains to the same functions 
and anatomical areas and because the symptomatology for the 
two disorders is similar.

Under DC 5212, an impairment of the radius consisting of 
nonunion in the lower half with false movement and loss of at 
least 1 inch or 2.5 cms. of bone substance and a marked 
deformity warrants a 40 percent rating for the major 
extremity and a 30 percent rating for the minor extremity; 
nonunion in the lower half with false movement and no loss of 
bone substance or deformity warrants a 30 percent rating for 
the major extremity and a 20 percent rating for the minor 
extremity; nonunion in the upper half of the radius warrants 
a 20 percent rating for the major and minor extremities; and 
malunion of the radius with bad alignment warrants a 10 
percent rating for the major and minor extremities.

The veteran's service medical records disclose that in August 
1985 he fractured the radial head of his left elbow when he 
fell backward on his outstretched hand.  A few days following 
the incident, the veteran was referred to Physical Therapy 
for instructions on exercise of the joint.  Again, on 
periodic examination in May 1990, and in April 1996, the 
veteran reported a history of having sustained the fracture, 
and he reported pain with cold in 1990 and popping of the 
joints in 1996.  No residual disability was shown on April 
1996 examination.  

On VA examination in November 1997, it as noted that the 
veteran was right-handed.  Examination of the left elbow 
revealed no objective evidence of pain, swelling, stiffness, 
weakness or the like although the veteran reportedly manually 
reduced occasional locking of his left elbow.  There were no 
reported periods of joint disease flare-ups and no tenderness 
to palpation around the joint.  The examiner indicated that 
the veteran had [full] flexion to 145 degrees, bilaterally, 
and there was no painful motion.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, guarding of movement or the like.  X-rays 
of the left elbow revealed no evidence of fracture.  The 
diagnosis was left elbow pain secondary to a fracture of the 
left radial head.

The record in this case contains no medical evidence 
documenting symptomatology associated with residuals of a 
fracture of the left radial head to include a radius 
impairment characterized by nonunion of either the lower or 
upper half.  Neither is there medical evidence of loss of 
function due to joint pain or weakness.  The 10 percent 
disability evaluation was assigned by the RO was assigned by 
resolving reasonable doubt in the veteran's favor that he 
experienced occasional locking of the elbow and was assigned 
due to likely pain during the locking episodes.  However, the 
Board observes that the objective findings noted on most 
recent examination do not indicate that the symptomatology 
associated with the residuals of the veteran's left radius 
fracture are productive of greater impairment.  Furthermore, 
the medical evidence shows none of the following 
symptomatology: ankylosis; limitation of motion; impairment 
of Flail joint or ulna; or impairment of supination or 
pronation.  Therefore, evaluation of the veteran's residuals 
of a fracture of the left radial head under another DC 
pertaining to elbow and forearm injuries is inappropriate.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, 
5209, 5213 (1998).

In reaching its decision the Board has carefully considered 
the history of the fractures of the fifth metatarsal of the 
left foot and of the left radial head and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the fifth metatarsal of the left foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left radial head is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

